Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 7, 2014

             No. 04-13-00715-CR, 04-13-00716-CR, 04-13-00717-CR, 04-13-00718-CR

                                 Ex Parte Rogelio RINCON, Jr.,
                                           Appellant

                    From the 379th Judicial District Court, Bexar County, Texas
              Trial Court No. 2012CR2442, 2012CR2443, 2012CR2444, 2012CR2445
                           Mr. Andrew Wyatt Carruthers, Judge Presiding

                                         ORDER
        Appellant’s brief was due on December 2, 2013. After no brief of motion for extension
of time to file the brief was filed, on December 9, 2013, we notified attorney James V. Tocci that
the brief was late and ordered him to file a response within ten days. We warned Appellant that
if no brief or motion was filed by that date, we would abate this appeal to the trial court for an
abandonment hearing. See TEX. R. APP. P. 38.8(b)(2). We also cautioned Appellant’s attorney
that, to protect Appellant’s rights, this court may “initiat[e] contempt proceedings against
[A]ppellant’s counsel.” Id. R. 38.8(b)(4).
       As of the date of this order, Appellant has not filed a response to our December 9, 2013
order. Therefore, we ABATE this appeal and REMAND the cause to the trial court. See TEX. R.
APP. P. 38.8(b); Samaniego v. State, 952 S.W.2d 50, 52–53 (Tex. App.—San Antonio 1997, no
pet.). We ORDER the trial court to conduct a hearing to answer the following questions:
       (1)      Does Appellant desire to prosecute his appeal?

       (2)      Is Appellant indigent? If Appellant is indigent, the trial court shall take such
                measures as may be necessary to assure the effective assistance of counsel, which
                may include the appointment of new counsel.

       (3)      Has appointed or retained counsel abandoned the appeal? Because sanctions may
                be necessary, the trial court should address this issue even if new counsel is
                retained or substituted before the date of the hearing. See TEX. R. APP. P.
                38.8(b)(4).
        The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from Appellant. The trial court shall order Appellant’s counsel to be present at the
hearing. See id. R. 38.8(b)(3).
       The trial court is further ORDERED to file supplemental clerk’s and reporter’s records in
this court, not later than THIRTY DAYS from the date of this order, which shall include the
following: (1) a transcript of the hearing and copies of any documentary evidence admitted, (2)
written findings of fact and conclusions of law, and (3) recommendations addressing the
questions listed above. See id.
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court